Citation Nr: 1143992	
Decision Date: 12/01/11    Archive Date: 12/14/11

DOCKET NO.  08-33 931A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESSES AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Robert E. P. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from August 1973 to July 1975.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

At a July 2011 hearing the Veteran's spouse testified that the Veteran's hearing loss had continued to worsen.  The Veteran submitted a June 2011 private audiological examination report which indicated a greater degree of hearing loss than shown at the Veteran's most recent (December 2009) VA audiological examination.  The Board notes that the Board is unable to use the June 2011 private report to determine the appropriate rating for the Veteran's hearing loss as the report does not contain all the required information necessary for rating hearing loss under VA criteria.  Accordingly, the Veteran must be provided a new VA examination to determine the current severity of his bilateral hearing loss.

Accordingly, the case is REMANDED for the following action:

1.  Request copies of all of the Veteran's VA treatment records related to hearing loss dated from December 2006 to present.

2.  When the above has been accomplished, afford the Veteran a VA audiological examination to determine the current extent and severity of his service-connected bilateral hearing loss.  The examiner is specifically requested to fully describe the functional effects caused by the Veteran's hearing disability.  The claims file should be made available to the examiner for review.

3.  Upon completion of the above requested development, reconsider the Veteran's claim.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and afford the appropriate period of time to respond.  The supplemental statement of the case should include review of all evidence received since the January 2010 supplemental statement of the case.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
James L. March 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


